 1   Gregory L. Spallas, SBN 129306
     PHILLIPS, SPALLAS & ANGSTADT LLP
 2   505 Sansome Street, Sixth Floor
 3   San Francisco, California 94111
     Tel: (415) 278-9400
 4   Fax: (415) 278-9411
     gspallas@psalaw.net
 5
 6   Attorneys for Defendant
     WAL-MART ASSOCIATES, INC.
 7
     James C. Ashworth, SBN 151272
 8   The Ashworth Law Office
 9   920 Court Street, No. 98
     Woodland, CA 95776
10   Tel: (530) 574-1130
     Fax: (530) 564-4987
11
     jim@TheAshworthLawOffice.com
12
     Attorney for Plaintiff
13   RONALD L. BELL
14                             UNITED STATES DISTRICT COURT
15               EASTERN DISTRICT OF CALIFORNIA-SACRAMENTO DIVISION
16
17   RONALD L. BELL,                         )            Case No. 2:18-CV-02930-KJM-DMC
                                             )
18                                           )
                    Plaintiff,                            STIPULATION AND ORDER RE
                                             )
19                                                        EXTENSION OF ALL PENDING
             vs.                             )            DEADLINES
20                                           )
     WAL-MART ASSOCIATES, INC., a            )
21   Delaware Corporation and DOES 1 through )
     25, inclusive.
22                                           )
                    Defendants.              )            U.S. District Judge Kimberly J. Mueller
23                                           )            Courtroom 3
                                             )
24   ________________________________ ____ )
25
26
27
28                                                    1
                              Stipulation and Order re Extension of All Deadlines
                                     Case No. 2:18-CV-02930-KJM-DMC
 1          Plaintiff RONALD L. BELL and Defendant WAL-MART ASSOCIATES, INC. hereby
 2   submit the following Stipulation and Proposed Order to extend all deadlines in this matter:
 3          WHEREAS, there is currently no trial date on calendar;
 4          WHEREAS, the parties engaged in an unsuccessful mediation of this matter on February
 5   24, 2020;
 6          WHEREAS, the Parties’ and counsels’ ability to litigate this matter has been complicated
 7
     due to the effects of the Covid-19 virus and the related local, state and federal response to same,
 8
     including Shelter in Place Orders;
 9
            WHEREAS, the parties request an extension of all pending litigation deadlines as set
10
     forth below;
11
             WHEREAS, the parties propose continuing the following pending deadlines by 45 days
12
     as set forth below:
13
                    expert designation from March 20, 2020 to May 4, 2020
14
                    supplemental designation from April 3, 2020 to May 18, 2020
15
16                  expert discovery cutoff from May 8, 2020 to June 22, 2020

17                  final day to have dispositive motions heard from July 31, 2020 to September 14,

18                   2020

19          WHEREAS, the parties do not believe that the continuance of the discovery cutoff date

20   will affect any other dates ordered by the court as there is currently no trial date set.

21
22   Date: March ___, 2020                   PHILLIPS, SPALLAS & ANGSTADT LLP
23
24
                                             By:                     /s/
25                                                    Gregory L. Spallas
                                                      Attorneys for Defendant
26
                                                      WAL-MART ASSOCIATES, INC.
27
28                                                       2
                                 Stipulation and Order re Extension of All Deadlines
                                        Case No. 2:18-CV-02930-KJM-DMC
 1   Date: March ___, 2020                        THE ASHWORTH LAW OFFICE
 2
 3
                                                  By:                     /s/
 4                                                         James C. Ashworth
                                                           Attorney for Plaintiff
 5                                                         RONALD L. BELL
 6
     --------------------------------------------------------------------------------------------------------------------
 7
 8                                                        ORDER
 9
10
             Pursuant to the parties’ stipulation, IT IS ORDERED THAT:
11
                The expert designation date be continued to May 4, 2020.
12
                The supplemental expert designation date be continued to May 18, 2020.
13
                The expert discovery cutoff date be continued to June 22, 2020.
14
                The date to have dispositive motions heard be continued to September 25, 2020.
15
16            IT IS SO ORDERED.
17
     DATED: March 30, 2020.
18
19
20
21
22
23
24
25
26
27
28                                                            3
                                     Stipulation and Order re Extension of All Deadlines
                                            Case No. 2:18-CV-02930-KJM-DMC
